*154Opinion of the Court, by
*158I. TALBOT, for Petitioners,
Ch. J. Boyce.
There isa radical defect in the proof of the complainant’s title to the land in controversy in this case. He derives his title under a purchase made at a sheriff’s sa^e ‘n virtue of an execution against the estate of the patentee; but he has failed to produce the judgment upon which the execution issued, and without a judg-*155merit, the land- could not have been lawfully sold, nor could the sale confer any title; for as it is only in satisfaction of judgments.that the law subjecting lands to the payment óf debts, authorises, them to be sold, the rendition of the judgment is essentia! to support the tie of the purchaser of land under-execution, as been often adjudged by this court.
November 23.
Talbot, for Smith; Wickliffe, for M-oreman, &c..
The- decree reversed with costs of both appeals against the complainants, and the-bill dismissed,-with casts.,